Citation Nr: 1430090	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to traumatic encephalopathy.

2.  Entitlement to service connection for tinnitus, to include as secondary to traumatic encephalopathy.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to June 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In September 2009 and June 2012, the Veteran testified at hearings conducted before a Decision Review Officer (DRO) and the undersigned Veterans' Law Judge (VLJ), respectively.  Transcripts of both hearings have been associated with the claims file.

The case was previously remanded in August 2012, May 2013, and January 2014 to obtain additional treatment records and afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  The preponderance of the evidence shows that the Veteran's current bilateral hearing loss disability is not related to active military service, to include as secondary to traumatic encephalopathy.

3.  Affording the Veteran the benefit of the doubt, his tinnitus is related to acoustic trauma during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss, to include as secondary to traumatic encephalopathy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice was sent to the Veteran in a July 2008 letter.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in June 2009 and SSOCs in January 2011, January 2013, September 2013, and April 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to reassess his bilateral hearing loss and tinnitus.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the DRO and VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the DRO hearing and the travel board hearing, the DRO and VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative, the DRO, and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims were identified by the Veteran or the representative.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

III.  Stegall Considerations

As previously noted, the Board remanded this case for further development in August 2012, May 2013, and January 2014.  The Board specifically instructed the RO to obtain all VA treatment records, specifically from the VA Medical Center (VAMC) in Manchester, New Hampshire, dated before September 16, 2005, from November 8, 2006 to December 15, 2008, and from June 30, 2010; as well as records from VAMC Boston, Massachusetts, dated before March 29, 2006, and from October 17, 2006 to December 7, 2010, and from December 10, 2010 to the present, send the Veteran a notice that addressed the requirements for a claim of entitlement to service connection for bilateral hearing loss and tinnitus on a secondary basis, schedule the Veteran for an examination to determine the nature, extent, and etiology of any hearing loss or tinnitus, obtain an addendum medical opinion as to whether the Veteran's bilateral hearing loss and tinnitus were caused or aggravated by his service-connected traumatic encephalopathy, and to readjudicate the claims on appeal.  

Subsequently, all outstanding VA records were obtained and associated with the claims folder, the Veteran was sent a Duty to Assist letter in February 2014 informing him of the requirements for a claim of entitlement to service connection for bilateral hearing loss and tinnitus on a secondary basis, the Veteran was afforded an examination to determine the nature, extent, and etiology of his bilateral hearing loss and tinnitus, and an addendum medical opinion was obtained addressing whether the Veteran's service-connected traumatic encephalopathy caused or aggravated his bilateral hearing loss and tinnitus.  Thereafter, the Veteran's claims were readjudicated in January 2013, September 2013, and April 2014 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic disabilities, to include bilateral sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2013).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319  (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).
V.  Analysis

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss to include as secondary to traumatic encephalopathy.

The August 2013 Compensation and Pension (C&P) Examination report noted a current diagnosis of bilateral hearing loss.  The VA audiologist who examined the Veteran in August 2012 stated that the Veteran reported military noise exposure.  Additionally, based on the Veteran's military occupational specialty (MOS) as a medic, and reported military duties situated near the flight line, on and off for approximately 21 years without hearing protection, the Board concedes acoustic trauma.  The Board therefore finds that the first element of service connection, a current disability, is demonstrated.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran does not satisfy the third element of service connection, a nexus between the claimed in-service disease and the present disability.  Id.  In an August 2013 C&P Examination, the audiologist wrote that the Veteran's bilateral hearing loss was less likely as not caused by or the result of an event in military service.  The examiner opined that:

Although the Veteran reported significant noise exposure while in service, his hearing at the time of separation in 1976 was shown to be within normal limits... with no significant worsening shown relative to the time of entry.  I examined the transcript from the [Board] dated May 1, 2013 [which] indicated that this was not fatal, these hearing test findings must be considered in light of post-service noise exposure.  The Veteran reported that after separation he was working as a Physician's Assistant on the flight line twice a month for 30 minutes for 4 years without hearing protection.  He reported that he was an inspector for four years around aircraft approximately three times a week for the entire day without hearing protection.  The Veteran also reported that recreationally he used chainsaws for 2 years wearing hearing protection and has done periodic carpentry from 1977 to the present time wearing hearing protection.  Although there is a possibility that in-service noise exposure has resulted in the current hearing loss, in view of the service hearing test results and the post-service noise exposure it does not meet the legal criteria that it must be at least as likely as not (50%).  Therefore, it is less likely as not that this Veteran's hearing loss... [is] a result of military service noise exposure.

In his September 2009 DRO hearing, the Veteran testified that after service, he did not have any jobs or activities that exposed him to acoustic trauma.  This testimony is inconsistent with his June 2012 travel board hearing testimony and his statements during his August 2013 C&P Examination.  In his June 2012 travel board hearing, the Veteran testified that after his separation from military service, he had several different jobs with the Federal Aviation Administration, including as a physician's assistant.  Additionally, the Veteran testified that he also worked as a member of an inspection team to monitor commercial aviation.  While the Veteran's testimony from his September 2009 DRO hearing seems to conflict with his June 2012 travel board hearing testimony, the June 2012 testimony is further strengthened by the Veteran's statements to the VA examiner during his August 2013 C&P examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  As such, the Board gives more credibility to the Veteran's statements during his June 2012 travel board hearing and his August 2013 C&P Examination.

The Board has not overlooked the Veteran's testimony with regard to his bilateral hearing loss.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent to discern whether his bilateral hearing loss is related to service, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the August 2013 C&P examiner have been accorded greater probative weight and weigh heavily against the Veteran's lay statements of etiology.

Since there is no affirmative evidence of a nexus between the Veteran's acoustic trauma in service and his bilateral hearing loss, and there is evidence against such a nexus, the Board concludes that the preponderance of the evidence is against granting service connection for bilateral hearing loss on a direct basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of separation from service, nor did the Veteran have continuity of symptomatology of hearing loss since separation from service.  The Veteran separated from service in June 1976.  On the Veteran's March 1976 Report of Medical Examination for retirement, it was noted that the Veteran's health was good and no hearing loss was noted.  Additionally, on his March 1976 Report of Medical History for retirement, the Veteran wrote that his health was good and did not report any hearing loss or ear problems.  In his September 2009 DRO hearing, the Veteran stated that his hearing loss began in 1993, 17 years after his retirement from military service.  Additionally, the Veteran testified that his hearing loss progressed "maybe six years ago" in 2003.  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of hearing loss since service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

In regard to service connection on a secondary basis, in a March 2014 C&P addendum opinion, the VA examiner wrote that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by his traumatic encephalopathy.  The examiner's rationale was that:

[i]t appears that the accident triggering the encephalopathy occurred in 1968.  The Veteran's hearing was shown to be within normal limits at the time of separation in 1976 all the way through 8000 Hz with no significant worsening compared with the time of entry.  The Veteran also appears to have [had] a significant history of post-service noise exposure.  I was unable to find any link in the service medical records between the Veteran's encephalopathy and hearing loss or tinnitus.  In addition, the Service Medical Records are silent for any complaints of hearing loss, tinnitus, or signs of auditory dysfunction.

Because the Veteran's bilateral hearing loss is not related to his already service-connected traumatic encephalopathy, the Veteran cannot satisfy the second threshold element for secondary service connection.  The Veteran's bilateral hearing loss was neither proximately caused by nor proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, to include as secondary to traumatic encephalopathy.

Tinnitus

The Veteran contends that service connection is warranted for tinnitus as it was incurred due to noise exposure during active duty service.

The 2013 C&P Examination noted a current diagnosis of tinnitus.  The VA audiologist who examined the Veteran in August 2012 stated that the Veteran reported military noise exposure.  Additionally, based on the Veteran's military occupational specialty (MOS) as a medic, and reported military duties situated near the flight line, on and off for approximately 21 years without hearing protection, the Board concedes acoustic trauma.  The Veteran is also considered competent to report the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent, such as tinnitus);  see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board therefore finds that the first two elements of service connection, a current disability and in-service injury, are demonstrated.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran satisfies the third element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Id.  In an August 2012 C&P Audio Examination, the VA examiner diagnosed the Veteran with tinnitus, but concluded that the Veteran's tinnitus was not caused by, or a result of, military noise exposure.  The examiner's rationale denying a nexus for tinnitus was that a comparison of the Veteran's enlistment audio examination, which did not note tinnitus prior to service, to his separation audio examination, did not reveal a standard threshold shift in hearing in either ear at separation.  The Board notes that the absence of documented tinnitus while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Additionally, during the August 2013 C&P Examination, the VA examiner stated that the date and circumstances of the onset of the Veteran's tinnitus was longstanding, but that the Veteran could not be more specific.  However, in the Veteran's July 2009 VA Form 9, the Veteran wrote that after his car accident in 1968, he developed ringing in his ears several months later.  The Veteran wrote that the ringing in his left ear continued intermittently for many years, but that he did not seek treatment because it was bearable.  Additionally, the Veteran wrote that in the past five or six years, the pattern of noise or disturbance had changed to more disturbing symptoms and continued to get worse.  The Veteran stated that he not only had ringing but also a very intense constant buzzing sound.  In his June 2012 travel board hearing, the Veteran testified that the ringing or buzzing in his ears had being going on for the past 10 years.  The Board finds the Veteran's statements of tinnitus symptoms to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board finds that both the August 2012 C&P Examination and the August 2013 C&P Examination are inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The August 2012 VA examiner diagnosed the Veteran with tinnitus and noted that the Veteran was exposed to hazardous noise while in service.  He denied a nexus between the conceded in-service noise exposure and the Veteran's current tinnitus because there was no threshold shift in the Veteran's hearing during service.  A threshold shift in hearing is not necessary for entitlement to service connection for tinnitus.  See Ledford, at 89.  Additionally, the August 2013 VA examiner stated that the date and circumstances of the onset of the Veteran's tinnitus was longstanding, but that the Veteran could not be more specific.  The examiner did not take into consideration the Veteran's competent and credible statements as to the onset of his Tinnitus.  As such, the Board finds that both the August 2012 C&P Examination and the August 2013 C&P Examination are of diminished probative value.

The Board finds that the continuity of symptoms reported by the Veteran to be credible and of greater probative weight than both the August 2012 and August 2013 C&P examiners' opinions.  As such, all the elements necessary for establishing service connection are therefore met and affording the Veteran the benefit of the doubt, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107a (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for bilateral hearing loss, to include as secondary to traumatic encephalopathy, is denied.

Entitlement to service connection for tinnitus is granted.




REMAND

In a May 2013 Board remand, the AOJ was instructed to provide the Veteran and his representative with a letter that notified him of the information and evidence required for a claim for a TDIU.  A September 2013 SOC noted that a Duty to Assist letter was sent to the Veteran in May 2013, acknowledging his claim, and explaining what specific information was required regarding his employment history.  The Veteran was asked to complete and return a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability."  The SOC noted that no evidence was received with regard to the Veteran's employment history.  The Board notes that there is no record of a May 2013 VA Form 21-8940 being sent to the Veteran.  As such, a new letter must be sent.  Additionally, the Veteran has never had an examination for his claim for a TDIU.  As such, a new VA examination is also necessary to evaluate whether the Veteran is entitled to a TDIU.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to a TDIU, to include the need to file any required claims forms, specifically VA Form 21-8940.

2. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for all of his service-connected disabilities.  All requests for records and responses must be associated with the claims folder.

3. Schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities.

a. The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

b. The opinion should take into account the Veteran's employment history, his educational and vocational attainment, and his contentions, specifically his June 2012 travel board hearing testimony.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


